Case 4:19-cr-00265-SDJ-CAN Document 94 Filed 12/17/20 Page 1 of 1 PageID #: 408




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  UNITED STATES OF AMERICA                   §
                                             §
  v.                                         §        CASE NO. 4:19-CR-265-2
                                             §
  STEVEN THOMAS MATHIS                       §

 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge,

 this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C.

 § 636. On November 3, 2020, the report of the Magistrate Judge, (Dkt. #90), was

 entered containing proposed findings of fact and recommendations that Defendant

 Steven Thomas Mathis’s Motion to Dismiss the Indictment or, In the Alternative, For
     .
 A Bill of Particulars, (Dkt. #79), be denied.

       Having received the report of the United States Magistrate Judge, and no

 objections thereto having been timely filed, the Court determines that the Magistrate

 Judge’s report should be adopted.

       It is therefore ORDERED that Defendant Steven Thomas Mathis’s Motion to

 Dismiss the Indictment or, In the Alternative, For A Bill of Particulars, (Dkt. #79), is

 DENIED.
      So ORDERED and SIGNED this 17th day of December, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                           -1-
